Citation Nr: 1752605	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity.  

2.  Entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.  

4.  Entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease, lumbar spine.  

6.  Entitlement to service connection for degenerative joint disease, lumbar spine.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee disability.    

8.  Entitlement to service connection for right knee disability.  

9.  Entitlement to service connection for residuals of a contusion to the left patella.

10.  Entitlement to service connection for COPD, to include as a result of in-service exposure to asbestos.  

11.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative joint disease.  

12.  Entitlement to a rating in excess of 10 percent for right hip injury residuals (diagnosed as right hip strain).  

13.  Entitlement to total disability due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1976 to October 1979.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2013 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2017, a video hearing was held before the undersigned.  A transcript of that hearing is of record.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for a left knee disorder to a claim of entitlement to service connection for residuals of a contusion to the left patella.  This re-characterization is based on the ICD code provided for the Veteran's disorder in the February 2016 VA knee examination.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has also re-characterized the Veteran's claims of entitlement to service connection for right leg condition to include neurological problems and pain and entitlement to service connection for left leg condition to include neurological problems and pain.  These claims are now expressed as entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity and entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.  This re-characterization is based on diagnoses provided in the February 2016 VA back examination.  See Clemons, 23 Vet. App. at 6.  

The issues of entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity, entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity, and entitlement to total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A May 1986 rating decision denied entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity.  

2.  Evidence received subsequent to May 1986 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity.

3.  A May 1986 rating decision denied entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.  

4.  Evidence received subsequent to May 1986 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.

5.  An April 2007 rating decision denied entitlement to service connection for degenerative joint disease, lumbar spine.  

6.  Evidence received subsequent to April 2007 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for degenerative joint disease, lumbar spine.

7.  The evidence of record supports a finding of a nexus between the Veteran's degenerative joint disease, lumbar spine, and service.  

8.  An April 2007 rating decision denied entitlement to service connection for right knee disability.  

9.  Evidence received subsequent to April 2007 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right knee disability.

10.  The weight of the evidence is against a finding of a nexus between the Veteran's right knee disability and service.

11.  The weight of the evidence supports a finding of a nexus between the Veteran's residuals of a contusion to the left patella and service.  

12.  The weight of the evidence is against a finding of a nexus between the Veteran's chronic obstructive pulmonary disease (COPD) and service.

13.  The Veteran's cervical spine degenerative joint disease is not characterized by forward flexion of the cervical spine of 15 degrees or less or by ankylosis of any part of the spine.  

14.  The Veteran's right hip injury residuals is not characterized by flexion of the thigh limited to 30 degrees or less or by limitation of thigh abduction lost beyond 10 degrees.  


CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for right leg condition to include neurological problems and pain, evidence received since the May 1986 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

2.  With regard to the Veteran's claim of entitlement to service connection for left leg condition to include neurological problems and pain, evidence received since the May 1986 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  With regard to the Veteran's claim of entitlement to service connection for degenerative joint disease, lumbar spine, evidence received since the April 2007 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for degenerative joint disease, lumbar spine, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

5.  With regard to the Veteran's claim of entitlement to service connection for right knee disability, evidence received since the April 2007 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

6.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for residuals of a contusion to the left patella have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for chronic obstructive pulmonary disease (COPD), to include as a result of in-service exposure to asbestos, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

9.  The criteria for a disability rating in excess of 20 percent for cervical spine degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2017).

10.  The criteria for a disability rating in excess of 10 percent for right hip injury residuals (diagnosed as right hip strain) have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


In May 1986, the RO denied the Veteran's claim of entitlement to service connection for "injuries from a fall," which included "pain . . . radiating to his whole knee."  Part of the reason for this denial was lack of a current disability, in that his neurological symptoms and reflexes appeared to be essentially normal.  

Evidence submitted since that time supports a current diagnosis of a neurological disorder of the lower extremities.  In August 2011, the Veteran filed claims of entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity and nerve impingement and radiculopathy of the left lower extremity.  In October 2011, the Veteran submitted private medical records dated July 2010 indicating that that his low back pain radiates down to his legs, that he experiences bilateral leg weakness, and that a private doctor has treated the Veteran with radiofrequency nerve ablation.  A February 2016 VA back examination contains a diagnosis of nerve impingement and radiculopathy affecting the bilateral lower extremities.  During the May 2017 hearing, the Veteran provided additional testimony regarding his current symptoms.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  The criteria for reopening these claims have been met.

In April 2007, the RO denied the Veteran's claim of entitlement to service connection for degenerative joint disease, minimal, lumbar spine.  One reason for this denial was that there was "no permanent residual disability."  A second reason was the lack of evidence of a nexus between a current disability and service.  

Evidence submitted since that time supports the presence of a current back disorder and a nexus between that disorder and service.  In August 2011, the Veteran submitted a claim of entitlement to service connection for degenerative joint disease, lumbar spine.  In October 2011, the Veteran submitted private medical records dated July 2010 indicating that that he has received epidural steroid injections, physical therapy, and other pain medications for chronic back pain.  In February 2016, VA obtained an examination and a positive nexus opinion regarding the Veteran's back disorder.  During the May 2017 hearing, the Veteran provided additional testimony regarding his current symptoms.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening this claim have been met.

Also in April 2007, the RO denied the Veteran's claim of entitlement to service connection for right knee strain.  Part of the basis for this denial was that the evidence did not show a chronic right knee disorder condition that was caused by service.  

Evidence submitted since that time supports the presence of a current right knee disorder.  In October 2015, the Veteran submitted a claim of entitlement to service connection for a right knee disorder.  In February 2016, the VA conducted a knee examination that noted pain on movement with normal limitation of motion.  The Veteran also described knee pain at the May 2017 hearing.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening this claim have been met.

II.  Service Connection
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to degenerative joint disease, lumbar spine, the three elements of service connection are satisfied.  The February 2017 VA back examination contains a diagnosis of degenerative joint disease of the lumbar spine, which satisfies the first element.  The second element is satisfied by two service treatment records, the first of which is a January 1978 record indicating "massive contusions posterior trunk" after the Veteran fell 15 feet onto a pile of line, and the second of which is a February 1978 record indicates "muscle strain" in the "thoracic region" after a motor vehicle accident.  

Finally, the third element is satisfied by a February 2016 VA medical opinion, which states that it is at least as likely as not that the Veteran's back disorder is related to service.  This opinion is based on the nature of the two in-service injuries described above, one of which involved "massive contusions," and the Veteran's current symptoms.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As the three elements of service connection have been satisfied, the Veteran is entitled to prevail on this claim.  

The three elements are also satisfied with regard to the Veteran's residuals of a contusion to the left patella.  The February 2017 VA knee examination contains a diagnosis of residuals of a contusion to the left patella, which satisfies the first element.  The second element is satisfied by a March 1978 service treatment record describing that the Veteran suffered a left patella bruise after falling down a ladder and striking his knee on a bulkhead.  

Finally, the third element is satisfied by a February 2016 VA medical opinion.  The examiner opines that it is at least as likely as not that the Veteran's residuals of a contusion to the left patella are related to service.  This appears to be based on contemporaneous reports of swelling and ecchymosis, as contained in the March 1978 medical record.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  As the three elements of service connection have been satisfied, the Veteran is entitled to prevail on this claim.

For a right knee disorder, the Veteran is not entitled to service connection because the third element, nexus between a current disorder and an in-service incidence, is not satisfied.  Regarding the first two elements, there is no dispute that the Veteran has a right knee disorder and that he was treated for a right knee bruise in October 1977.  A February 2017 VA examiner acknowledges the Veteran's October 1977 knee bruise, but opines that the Veteran's right knee disorder is less likely than not related to service because the in-service injury was merely a superficial, soft-tissue injury that did not involve a knee joint.  Consistent with this, the October 1977 service treatment record indicates full flexion of the knee, no dislocation, and no swelling.  The Veteran's service treatment records and lay statements provide no other evidence of in-service right knee pain or injury other than that described in October 1977.  The July 1978 record describing the Veteran's fall from a fifteen-foot landing mentions abrasions to the legs, but contains no reports of knee pain or knee injury.  Records concerning motor vehicle accidents in July 1977 and February 1978 also contain no reports of knee pain or knee injuries.  The Veteran's May 2017 hearing testimony does not describe another in-service incident.  The third element is not established.

The February 2017 VA examiner also opines that the Veteran's right knee condition is less likely than not proximately due to or the result of the Veteran's service-connected right hip strain.  This is because the medical literature does not "suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis."  The Veteran has provided no medical evidence to contradict this opinion.

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  As the weight of the evidence is against a finding of a nexus between the Veteran's current knee disorder and service, the third element is not satisfied and the Veteran's claim must be denied.  

In reaching this conclusion, the Board has considered the Veteran's lay testimony, including that he experiences knee locking, that he experiences knee weakness, that he has fallen several times, and that he wears a knee brace.  See May 2017 hearing transcript; February 2017 VA knee examination.  Unfortunately, the Veteran's credible testimony regarding current knee symptomatology is insufficient to establish nexus between service and a current knee disorder.    

Regarding chronic obstructive pulmonary disease (COPD), the Veteran is not entitled to service connection because neither the second nor the third elements have been satisfied.  There is no dispute that the Veteran has COPD so as to satisfy the first element.  With regard to in-service incident, a January 2017 VA examiner notes that the Veteran's service treatment records contain no evidence of treatment for COPD or asthma.  Rather, they indicate treatment for upper respiratory infection, bronchitis, and the flu, all of which resolved with treatment.  These are common disorders that do not result in chronic COPD or asthma.  Rather, "[t]he most important risk factor for COPD is cigarette smoking and the amount and duration of smoking contribute to disease severity."  In an April 2010 private medical record, the Veteran indicates that he does not currently smoke but previously smoked two packs per day for 12 years.  Consistent with this, a July 2010 private medical record notes "previous history of smoking."  

With regard to COPD as a result of exposure to asbestos, the January 2017 VA examiner notes that the Veteran shows no medical evidence of asbestosis or asbestos exposure.   Also, exposure to asbestos could not result in COPD or asthma, because COPD and asthma are obstructive lung diseases, while asbestosis is a restrictive lung disease.  

In reaching these conclusions, the examiner does not dispute the Veteran's testimony that he was exposed to asbestos during service.  See May 2017 hearing transcript.  Rather, the examiner emphasizes that there is no current medical evidence of such exposure and that even if there was evidence of exposure, asbestos exposure would not result in COPD or asthma.  This is because, as already noted, asbestosis is a restrictive lung disease, whereas COPD and asthma are obstructive lung diseases.  

The January 2017 VA examiner's opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  As the weight of the evidence is against a finding of an in-service incident and a nexus, the second and third elements are not satisfied and the Veteran's claim must be denied.

Like the January 2017 VA examiner, the Board does not dispute the Veteran's testimony that he was exposed to asbestos during service.  See May 2017 VA hearing transcript.  Unfortunately, however, lay testimony is insufficient to establish nexus where, as here, there is no medical evidence of asbestos exposure and a VA examiner has provided a competent medical opinion stating that asbestos exposure does not cause COPD or asthma.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cervical spine degenerative joint disease

In May 2013, the RO increased to 20 percent the Veterans rating for cervical spine degenerative joint disease under Diagnostic Code 5242 from August 31, 2012.  A notice of disagreement was not filed, and that decision became final.  

On October 19, 2015, the Veteran filed a claim of entitlement to a rating in excess of 20 percent for cervical spine degenerative joint disease.  In May 2016, the RO denied the claim, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating). 

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

A VA neck examination was conducted in February 2016.  Forward flexion is 0 to 45 degrees, extension is 0 to 30 degrees, right lateral flexion is 0 to 45 degrees, left lateral flexion is 0 to 45 degrees, right lateral rotation is 0 to 80 degrees, and left lateral rotation is 0 to 80 degrees.  These measurements then correspond to a combined range of motion of 325 degrees, and the examiner reports that there is no ankylosis and no IVDS.  

The Veteran was previously assigned a 20 percent rating based on forward flexion of the cervical spine of greater than 15 degrees but not greater than 30 degrees, as reported in an August 2012 VA examination.  See May 2013 rating decision.  Based on the findings reported in the February 2016 VA neck examination, the Veteran's cervical spine disorder has not worsened so as to support a rating in excess of 20 percent under the mechanical application of the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran is additionally not entitled to a higher rating under DeLuca.  The February 2016 VA neck examiner states that pain does not result in or cause functional loss and that the Veteran's neck disorder "imparts minimal functional limitation."  There is no evidence of pain with weight bearing.  The Veteran is able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over time.  All of this evidence weighs against an additional increased rating under DeLuca.  

The only evidence weighing in favor of an increased rating is the Veteran's testimony that "'everything' makes neck flare up," including "trying to rest, standing, [and] trying to find [a] comfortable position."  Consistent with this, at the May 2017 hearing, the Veteran described neck pain that "just hits out of nowhere."  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  Unfortunately, the weight of the evidence as a whole is against an increase, in that several pieces of evidence weigh against an increase, and only two statements weigh in favor of an increase.  Under such circumstances, an additional increased rating under DeLuca is not warranted.  Additionally, the Veteran's statement to the examiner is somewhat less weighty than the other evidence, in that the Veteran's implication that "everything" results in flare-ups suggests that the Veteran is describing chronic symptoms, not a flare-up.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Right hip injury residuals (diagnosed as right hip strain)

In May 2013, the RO increased to 10 percent the Veteran's disability rating for right hip injury residuals (diagnosed as right hip strain) under Diagnostic Code 5252 from August 31, 2012.  A notice of disagreement was not filed, and that decision became final.  

On October 19, 2015, the Veteran filed a claim of entitlement to a rating in excess of 10 percent for right hip injury residuals (diagnosed as right hip strain).  In May 2016, the RO denied the claim, and the Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See Brown, 6 Vet. App. at 35 (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating). 

Diagnostic Code 5251 provides compensation for limitation of extension of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for extension limited to 10 degrees.  Id.

Diagnostic Code 5252 provides compensation for limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for flexion of the thigh that is limited to 45 degrees.  Id.  A 20 percent rating is appropriate for flexion of the thigh that is limited to 30 degrees.  Id.  A 30 percent rating is appropriate for flexion of the thigh that is limited to 20 degrees.  Id.  A 40 percent rating is appropriate for flexion of the thigh that is limited to 10 degrees.  Id.  

Diagnostic Code 5253 provides compensation for impairment of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate where the Veteran cannot toe-out more than 15 degrees for the affected leg due to limitation of rotation.  Id.  A 10 percent rating is also appropriate where limitation of adduction prevents crossing of the legs.  Id.  A rating of 20 percent is appropriate where motion is lost beyond 10 degrees due to limitation of abduction.  Id.  

A VA hip examination was conducted in February 2016.  Range of motion measurements for the right hip are normal, including extension of 0 to 30 degrees, with no pain noted on the examination.  There is no limitation of abduction, no ankylosis, and no arthritis.  

The Veteran's right hip disorder was previously rated at 10 percent, based on a March 2013 VA examination reporting that hip extension ended at five degrees.  See May 2013 rating decision.  But based on the findings reported in the February 2016 VA hip examination, the Veteran's hip disorder has not worsened so as to justify an additional increased rating.  

An additional increased rating is also not supported under DeLuca.  The February 2016 VA examiner states that the Veteran does not have any functional loss or functional impairment of the right hip.  There is no pain with weight bearing.  The Veteran is able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over time.  This evidence weighs against an additional increased rating under DeLuca.  

The only evidence supporting an additional increased rating under DeLuca is the Veteran's statement that prolonged standing, walking, and twisting cause the Veteran's right hip to flare-up.  The Veteran is competent to report such symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  Unfortunately, such evidence by itself does not support an additional increased rating under DeLuca where, as here, there are several pieces of evidence weighing against an additional increased rating and only the Veteran's statement regarding flare-ups supports an additional increased rating.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for degenerative joint disease, lumbar spine, has been received.

Entitlement to service connection for degenerative joint disease, lumbar spine, is granted.  

New and material evidence to reopen the claim for entitlement to service connection for right knee disability has been received; to this limited extent, the appeal is granted.

Entitlement to service connection for right knee disability is denied.  

Entitlement to service connection for residuals of a contusion to the left patella is granted.  

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of in-service exposure to asbestos, is denied.  

Entitlement to a rating in excess of 20 percent for cervical spine degenerative joint disease is denied.    

Entitlement to a rating in excess of 10 percent for right hip injury residuals (diagnosed as right hip strain) is denied.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These elements are satisfied with regard to the Veteran's claims of entitlement to service connection for nerve impingement and radiculopathy of the right lower extremity and for entitlement to service connection for nerve impingement and radiculopathy of the left lower extremity.  Regarding the first element, the February 2016 VA back examination contains a diagnosis of degenerative joint disease of the lumbar spine with nerve impingement and radiculopathy affecting the bilateral lower extremities.  Regarding the second element, service treatment records dated January 1978 and February 1978 describe in-service injuries that resulted in low back pain.  Regarding the third and fourth elements, it is possible that the Veteran's current radiculopathy symptoms could be the result of these in-service incidents, but there is insufficient evidence of record by which the Board can make a decision.  An addendum opinion is required.  

Finally, the Veteran's claim of entitlement to total disability rating based on individual unemployability (TDIU) is inextricably intertwined with the claims remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to February 2, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 3, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 3, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed nerve impingement and radiculopathy affecting the right or left lower extremities was incurred in or aggravated by the Veteran's service, including but not limited to the incidents described in service treatment records dated January 1978 and February 1978; and

b. Whether the Veteran has any current or previously-diagnosed nerve impingement and radiculopathy affecting the right or left lower extremities that (i) is proximately due to the Veteran's service-connected degenerative joint disease, lumbar spine, or (ii) was aggravated by the Veteran's service-connected degenerative joint disease, lumbar spine.

In reaching these opinions, the examiner should consider the February 2016 VA back examination, the service treatment records dated January 1978 and February 1978, and the Veteran's description of an in-service incident as contained in the May 2017 VA hearing transcript.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


